DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Menezes et al. (“Handbook of Applied Cryptography” -  Applicant’s IDS).
Regarding claims 1, 13, and 20, Menezes teaches a method (and corresponding system and medium), of establishing encryption keys for communicating between a first peering computer (1st peer) and a second peering computer (2nd peer) via a data path (12.57 station to station protocol STS - page 519-520), the method comprising:
By each peer, using input keying material to independently generate equivalent pairs of peer encryption keys (PEKs), the pair generated by the 1st peer comprises a transmission PEK Tx1 and a reception PEK Rx1 and the pair generated by the 2nd peer comprises a transmission PEK Tx2=Rx1 and a reception PEK Rx2=Tx1 (the exchange of (axmodp) and aymodp) in the messages 1 and 2 and the corresponding protocols a and b, followed by the determination of the shared key k=(ax)ymodp=(ay)xmodp - see page 520, the shared key k serves for both parties as transmission PEK and reception PEK)
Verifying equivalence of the PEK pairs generated by the 1st peer and the 2nd peer, the verifying comprising:
By the 1st peer, generating a first handshake (HS) message encrypted by the Transmission PEK Tx1 and sending the first HS message to the 2nd peer, wherein the 1st peer sends the first HS message via the data path (Ek(SB(ax, ay) in protocol message 2 is the encrypted first handshake message - see page 520)
By the 2nd peer, decrypting the first HS message using the reception PEK Rx2, upon successful decryption generating a second HS message to the 1st peer, wherein the 2nd peer sends the second HS message via the data path (protocol action (c): decrypts the encrypted data, upon successful verification, A accepts that k is actually shared by B and sends B an analogous message (3) - see page 520 Ek(SA(ax, ay) in message (3) is the encrypted second handshake message
Decrypting the second HS message by the 1st peer using the reception PEK Rx1, wherein a successful decryption of the second HS message confirms the equivalence of the PEK pairs (protocol action (d) B similarly decrypts the received message (3) and verifies A’s signature therein.  If successful, B accepts that k is actually shared with A- page 520).
Using by the 1st peer and the 2nd peer the verified PEK pairs to become in possession of equivalent pairs of session encryption keys (SEKs) (Motivation for use in session keys: key establishment protocols result in shared secrets which are typically called, or used to derive session keys - see page 494).
Menezes does not explicitly teach that the PEK pairs are used to become in possession of equivalent pairs of session encryption keys (see above, last limitation).  However, Menezes states “motivation for use in session keys: key establishment protocols result in shared secrets which are typically called, or used to derive session keys” - see page 494.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Menezes by using the key establishment protocol for deriving the same session encryption key, in order to securely establish communication keys between parties, based upon the beneficial teachings provided by Menezes.  

Regarding claim 2, Menezes teaches that the input keying material comprises keys generated by Diffie Hellman method (the key material x, ax, y, and ay is Diffie Hellman keying material - page 519 - 520).

Regarding claims 9, 10, and 19, Menezes teaches that the keys’ values in the SEK pairs are equal to respective keys’ values in the PEK pairs, and the values of the keys in PEK pairs are used as keying material for further deriving, by the peers, values of respective keys in SEK pairs with the help of a preconfigured key derivation function (Motivation for use of session keys: Key establishment protocols result in shared secrets which are typically called, or used to derive, session keys - see page 494).

Regarding claim 11, Menezes teaches generating a HS message comprises generating, by a respective peer, a random content, the method further comprising using the generated random content as a salt input when deriving the values of SEK pairs (basic key update message using handshake messages with different content - see pages 497-498).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Menezes et al. (“Handbook of Applied Cryptography”) in view of Khalid (US 2011/0188659).
The teachings of Menezes are relied upon for the reasons set forth above.
Regarding claims 3 and 14, Menezes does not teach that the input keying material is hybrid and comprises two or more keying materials received, independently by each peer, from two or more sources or keying material.
Khalid teaches using keying materials received from different sources to generate a shared secret - see [0026] - [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Menezes by using hybrid inputs of keying material received independently, in order to enhance security of the keying process, based upon the beneficial teachings provided by Khalid.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Menezes et al. (“Handbook of Applied Cryptography”) in view of Iwama (US 2010/0091993).
The teachings of Menezes are relied upon for the reasons set forth above.
Regarding claim 5, Menezes does not teach that each peer generates the respective PEK pair response to receiving an update of the input keying material.
Iwama teaches devices generating key pairs in response to updating the keying material - see figure 1 and [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Menezes by generating the key pairs in response to updating the keying input, in order to provide up to date, secure keys, based upon the beneficial teachings provided by Iwama.  

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Menezes et al. (“Handbook of Applied Cryptography”) in view of Murty et al. (US 2019/0044875).
The teachings of Menezes are relied upon for the reasons set forth above.
Regarding claims 7 and 18, Menezes does not teach that each HS message bears a special mark making the HS message distinguishable within a traffic flow via the data path.
Murty teaches using a message ID which is a unique values that distinguishes one message from all others - see [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Menezes by using a special mark to distinguish a message, in order to allow it to stand out to be easily recognized, based upon the beneficial teachings provided by Murty.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Menezes et al. (“Handbook of Applied Cryptography”) in view of Chen (US 2017/0237718).
The teachings of Menezes are relied upon for the reasons set forth above.
Regarding claim 8, Menezes does not teach generating a HS message comprising generating, by a respective peer, a random content, encrypting the generated random content, and inserting the encrypted random content into a payload of the HS message.
Chen teaches a method wherein a handshake request message contains a first random number encrypted by a first public key - see abstract, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Menezes by generating the HS message using random content, encrypting it, and sending it in a message, in order to securely set up the communication, based upon the beneficial teachings provided by Chen.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Menezes et al. (“Handbook of Applied Cryptography”) in view of Masahiro (JP 2019057044).
The teachings of Menezes are relied upon for the reasons set forth above.
Regarding claim 12, Menezes teaches that in each PEK pair, a value of transmission key is equal to a value of reception key (Shared key k=(ax)ymodp=(ay)xmodp - see page 520, the shared key k serves for both parties as transmission PEK and reception PEK)
Menezes does not teach that the value of the generated random content is used to derive different values of SEK keys in SEK pairs.
Masahiro teaches using a generated random number to generate different encryption keys - see page 3, paragraph 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Menezes by using random content to derive different values of SEK keys in SEK pairs, in order to reduce processing time and key storage, based upon the beneficial teachings provided by Masahiro.  

Allowable Subject Matter
Claims 4, 6, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest that the two keying materials comprised in the hybrid input material are received with different frequencies defined by a rollover policy, or that each HS message comprises an encrypted payload and data informative of encapsulation overhead corresponding to a communication protocol implemented for communicating data packets via the data path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495